DETAILED ACTION
This application is examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendment filed on 12/08/2020.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-6 and 11-17 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by US. Pub. 20160205194 to Kishikawa (hereinafter “Kishikawa”).
Regarding claim 1: Kishikawa discloses an extracting device, comprising: at least one memory configured to store instructions and; at least one processor configured to execute the instructions to generate a predetermined-value set (Kishikawa, see paragraphs [0087], FIG. 5 &6  there is data generation rule for each message identified by an ID,  an ECU  sends a sequence of data frame (a type of data frame identified by the message ID), for example, a data frame indicating the state of a power window switch see FIG. 1, and in FIG. 5, a data frame that is periodically sent from the ECU with a message ID of 0x100 is 50 ms, i.e., the message is sent every 50 ms, and  see  FIG. 6,  the margin for this message ID is   1 ms  and sequence of reception for this message is 49, 50 and 51 ms to be valid message), see paragraph [0006] In addition, in CAN, identifiers indicating the destination address and the sender address are not present, the sender node attaches an ID called a message ID to each of frames and sends the frame (i.e., delivers a signal to the bus); each of the receiver nodes receives only a predetermined ID (i.e., reads the signal from the bus), and furthermore, CAN employs the CSMA/CA (Carrier Sense Multiple Access/Collision Avoidance) technique, when a plurality of nodes simultaneously send frames, arbitration using the message IDs is performed, and a frame having a smaller message ID is sent first, and this shows the same ID may represent one or more messages from a source to a predetermined destination address as indicated by the ID, and the  transmission duration of the message for the same ID is predefined, and in this case the message ID 0x220 is received every 220±2 ms, and if not,  there something is wrong, and plurality of messages within the same ID use the same transmission duration or  interval)

wherein each of the plurality of predetermined values identifies a message and the appearance interval for each of the plurality of predetermined values is derived from a timestamp of the message for said predetermined value ( Kishikawa, see paragraph[0011],  receiving a data frame, verifying a specific identifier in the received data  frame, determine the data frame follow a predetermined rule regarding a transmission period known from the timestamp and determine the received data frame as an authenticated data frame); and extract a predetermined-Kishikawa, Kishikawa, see paragraphs [0087], FIG. 5 &6  there is data generation rule for each message identified by an ID,  an ECU  sends a sequence of data frame (a type of data frame identified by the message ID), for example, a data frame indicating the state of a power window switch see FIG. 1, and in FIG. 5, the transmission period or time series of a data frame that is periodically sent from the ECU with a message ID of 0x100 is 50 ms, i.e., the message is sent every 50 ms, and the transmission period of a data frame having a message ID of 0x200 is 100 ms, i.e., this message is sent every 100 ms,  and the transmission period of a data frame having a message ID of 0x300 is 70 ms, i.e., this message is sent every 70 ms and see paragraph[0089], FIG.6, for example, in FIG. 6,  the margin determined to be  1 ms based on historical data, if message 0x100, for example, received at interval of 49 or 50 or 51 the message a legitimate message because the reception interval within the margin, otherwise the message is considered as abnormal  and the same can be said for other message IDs with the same margin, the sequence of messages are grouped by margin).  

Regarding claim 2: Kishikawa discloses the extracting device according to claim 1, wherein the at least one processor if further configured to execute the instructions to  set a plurality of time-series periods from the predetermined-value set, based on a number of the plurality of predetermined values included in the predetermined-value set, and extract the predetermined-value sequence being common to the plurality of time-series periods (Kishikawa, see paragraph [0119],FIG. 14,  there are : the data frame generation rule holding unit stores the transmission period used to periodically send a data frame for each of particular  message IDs from an ECU, and  stores the transmission event counter indicating the number of sent event-driven data frames and this is accomplished  because the transmission event counter is used as a value set in the event counter of the data field when the data frame is sent and the data frame generation unit increments the transmission event counter by one, this counter is used as the event counter  in the data field,  an ECU sends a plurality of types of data frame (a type of data frame identified by the message ID), for example, the data frame indicating the state of the power window switch and the transmission period of a data frame that is periodically sent from the ECU and that has a message ID of 0x100 is 50 ms, and the current transmission event counter of the data frame is 15 (e.g., a value indicating that an event-driven data frame has been sent 15 times), the transmission period of a data frame having a message ID of 0x200 is 100 ms, and the current transmission event counter of the data frame is 0 (e.g., a value indicating that no event-driven data frame has been sent), the transmission period of a data frame having a message ID of 0x300 is 300 ms, and the current transmission event counter of the data frame is 5, i.e., the number of sequence of messages generated by certain event predetermined and used for counter checking of abnormally created message).

Regarding claim 3: Kishikawa discloses the extracting device according to claim 1, wherein at least one of  the predetermined values is an integer being an abstraction of a combination of a message ID and data of a message, a destination and data, a Kishikawa, see paragraph[0110], FIG. 1,  in an in-vehicle network system, a CAN is used and there is no sender and receiver ID in a message, each of the receiver nodes receives only a predetermined ID  and data frames are   a non-event driven and  an event-driven data frame that is periodical or  non-periodically received respectively, the system is capable of determining whether a data frame is an authorized data frame by providing the specific identifier in the event-driven data frame and that specific identifier is a transmission period condition in addition to message ID and is used in the determination of  whether a data frame is an authorized data frame). 

Regarding claim 4: Kishikawa discloses the extracting device according to claim 2, wherein the at least one processor configured to execute the instructions to  extract the predetermined-value sequence by using a directed graph in which each of the plurality of  predetermined values in the time-series period is represented by a vertex and a sequence of the plurality of predetermined values is represented by an edge (Kishikawa, see paragraphs [0087], FIG. 5, to represent the data structure in-vehicle network, the binary graph of FIG. 1 is the best approach to represent in-vehicle data frame,   there is data generation rule for each message identified by an ID, and this data is stored in memory, when an ECU  sends a plurality of types of data frame (a type of data frame identified by the message ID), for example, a data frame indicating the state of a power window switch see FIG. 1, and in FIG. 5, the transmission period of a data frame that is periodically sent from the ECU with a message ID of 0x100 is 50 ms, and the transmission period of a data frame having a message ID of 0x200 is 100 ms, and the transmission period of a data frame having a message ID of 0x300 is 70 ms, and see paragraph[0089], FIG.6, the received data frame period holding unit stores the period rule information, which indicates a correspondence between a predetermined transmission period for each of the message IDs of the data frames received by an ECU and a margin indicating an allowable range used for the data frame reception period to be determined to satisfy the transmission period condition (that is, to be the same as the valid transmission period), for example, in FIG. 6,  the notion of a  margin is illustrated  for all  message IDs, for example,  for message ID 0x100  the margin equal to 1, and t the transmission period condition is satisfied if the transmission period for the data frame having a message ID of 0x100 is in the range between 49 ms and 51 ms (inclusive), all valid reception time for message 0x100 may be at an interval of 49, 50, or 51 ms).  

Regarding claim 5: Kishikawa discloses an extracting method, comprising: generating a predetermined- value set (Kishikawa,  see paragraphs [0087], FIG. 5 &6  there is data generation rule for each message identified by an ID,  an ECU  sends a sequence of data frame (a type of data frame identified by the message ID), for example, a data frame indicating the state of a power window switch see FIG. 1, and in FIG. 5, a data frame that is periodically sent from the ECU with a message ID of 0x100 is 50 ms, i.e., the message is sent every 50 ms, and  see  FIG. 6,  the margin for this message ID is   1 ms  and sequence of reception for this message is 49, 50 and 51 ms to be valid message) comprising a plurality of predetermined values each appearing at a same appearance interval (see paragraph [0006] In addition, in CAN, identifiers indicating the destination address and the sender address are not present, the sender node attaches an ID called a message ID to each of frames and sends the frame (i.e., delivers a signal to the bus); each of the receiver nodes receives only a predetermined ID (i.e., reads the signal from the bus), and furthermore, CAN employs the CSMA/CA (Carrier Sense Multiple Access/Collision Avoidance) technique, when a plurality of nodes simultaneously send frames, arbitration using the message IDs is performed, and a frame having a smaller message ID is sent first, and this shows the same ID may represent one or more messages from a source to a predetermined destination address as indicated by the ID, and the  transmission duration of the message for the same ID is predefined, and in this case the message ID 0x220 is received every 220±2 ms, and if not,  there something is wrong, and plurality of messages within the same ID use the same transmission duration or  interval), wherein each of the plurality of predetermined values identifies a message and the appearance interval for each of the plurality of predetermined values is derived from a timestamp of the message for said predetermined value ( Kishikawa, see paragraph[0011],  receiving a data frame, verifying a specific identifier in the received data  frame, determine the data frame follow a predetermined rule regarding a transmission period known from the timestamp and determine the received data frame as an authenticated data frame), and extracting a predetermined-value sequence indicating a sequence of the messages from the Kishikawa, Kishikawa, see paragraphs [0087], FIG. 5 &6  there is data generation rule for each message identified by an ID,  an ECU  sends a sequence of data frame (a type of data frame identified by the message ID), for example, a data frame indicating the state of a power window switch see FIG. 1, and in FIG. 5, the transmission period or time series of a data frame that is periodically sent from the ECU with a message ID of 0x100 is 50 ms, i.e., the message is sent every 50 ms, and the transmission period of a data frame having a message ID of 0x200 is 100 ms, i.e., this message is sent every 100 ms,  and the transmission period of a data frame having a message ID of 0x300 is 70 ms, i.e., this message is sent every 70 ms and see paragraph[0089], FIG.6, for example, in FIG. 6,  the margin determined to be  1 ms based on historical data, if message 0x100, for example, received at interval of 49 or 50 or 51 the message a legitimate message because the reception interval within the margin, otherwise the message is considered as abnormal  and the same can be said for other message IDs with the same margin, the sequence of messages are grouped by margin). 

Regarding claim 6: Kishikawa discloses a non-transitory computer readable storage medium storing an extraction program causing a computer to execute: generating a predetermined- value set (Kishikawa, see paragraph [0104], an ECU receives a data frame, if the data frame includes a message ID to be received by a particular  ECU, the ECU receives the message then determines the reception interval and the transmission period is within a predetermined transmission period range, i.e., the reception interval satisfies the transmission period condition defined in the period rule information, the received data frame period holding unit, and the data frame reception history holding unit help determine whether the data is within a predetermined transmission period range when the difference between the previous and current receipt time of a data frame identified by a message ID  is within  the margin as defined in the rule) comprising a plurality of predetermined values each appearing at a same appearance interval (see paragraph [0006] In addition, in CAN, identifiers indicating the destination address and the sender address are not present, the sender node attaches an ID called a message ID to each of frames and sends the frame (i.e., delivers a signal to the bus); each of the receiver nodes receives only a predetermined ID (i.e., reads the signal from the bus), and furthermore, CAN employs the CSMA/CA (Carrier Sense Multiple Access/Collision Avoidance) technique, when a plurality of nodes simultaneously send frames, arbitration using the message IDs is performed, and a frame having a smaller message ID is sent first, and this shows the same ID may represent one or more messages from a source to a predetermined destination address as indicated by the ID, and the  transmission duration of the message for the same ID is predefined, and in this case the message ID 0x220 is received every 220±2 ms, and if not,  there something is wrong, and plurality of messages within the same ID use the same transmission duration or  interval), wherein each of the plurality of predetermined values identifies a message and the appearance interval for each of the plurality of predetermined values is derived from a timestamp of the message for said predetermined value Kishikawa, see paragraph[0011],  receiving a data frame, verifying a specific identifier in the received data  frame, determine the data frame follow a predetermined rule regarding a transmission period known from the timestamp and determine the received data frame as an authenticated data frame, and extracting a predetermined-value sequence indicating a sequence of the messages from the predetermined-value set (Kishikawa, Kishikawa, see paragraphs [0087], FIG. 5 &6  there is data generation rule for each message identified by an ID,  an ECU  sends a sequence of data frame (a type of data frame identified by the message ID), for example, a data frame indicating the state of a power window switch as shown FIG. 1, and in FIG. 5, the transmission period of a data frame that is periodically sent from the ECU with a message ID of 0x100 is 50 millisecond (ms), i.e., the message is sent every 50 millisecond, and the transmission period of a data frame having a message ID of 0x200 is 100 millisecond, i.e., this message is sent every 100 millisecond,  and the transmission period of a data frame having a message ID of 0x300 is 70 ms, i.e., this message is sent every 70 ms, etc.,  and see paragraph [0089], FIG.6, for example, in FIG. 6,  for message ID 0x100, the transmission margin is determined to be  1 ms, and the margin is determined based on historical data, this means, message 0x100 when received at interval of 49 or 50 or 51 the message  is considered a legitimate message because the reception interval is within the margin, otherwise the message is considered as abnormal  and the same can be said for other message IDs with the same margin,  sequences of messages may be grouped by margin).  
 
Regarding claim 11: Kishikawa discloses the extracting device according to claim 2, wherein at least one of  the predetermined values is an integer being an abstraction of a combination of a message ID and data of a message, a destination and data, a command and data, or two pieces of data, or an identifier identifying a message (Kishikawa, see paragraph[0110], FIG. 1,  in an in-vehicle network system, a CAN is used and there is no sender and receiver ID in a message, each of the receiver nodes receives only a predetermined ID  and data frames are   a non-event driven and  an event-driven data frame that is periodical or  non-periodically received respectively, the system is capable of determining whether a data frame is an authorized data frame by providing the specific identifier in the event-driven data frame and that specific identifier is a transmission period condition in addition to message ID and is used in the determination of  whether a data frame is an authorized data frame).  

Regarding claim 12: Kishikawa discloses the extracting method according to claim 5, comprising: setting a plurality of time-series periods from the predetermined-value set, based on a number of the plurality of  predetermined values included in the predetermined-value set, and; extracting the predetermined-value sequence being common to the plurality of time-series periods (Kishikawa, see paragraphs [0087], FIG. 5, for example, a data frame indicating the state of a power window switch see FIG. 1, and in FIG. 5, the transmission period or time series of a data frame that is periodically sent from the ECU with a message ID of 0x100 is 50 ms, and the transmission period of a data frame having a message ID of 0x200 is 100 ms, and the transmission period of a data frame having a message ID of 0x300 is 70 ms, and see paragraph[0089], FIG.6, for each message ID, there is a predetermined margin of reception period,  the margin for the above messages  is 1 ms, i.e.,  a message ID  0x100 is a normal message when received  in the range between 49 ms and 51 ms (inclusive) otherwise this message is considered abnormal).  

Regarding claim 13: Kishikawa discloses the extracting method according to claim 5, wherein at least one of the predetermined value is an integer being an abstraction of a combination of a message ID and data of a message, a destination and data, a command and data, or two pieces of data, or an identifier identifying a message (Kishikawa, see paragraph [0104], if the data frame includes a message ID to be received by a particular ECU, the ECU then determines whether a reception is within a transmission period range, i.e., a fraudulent data frame determination unit of the ECU determines whether the reception interval of the received data frame and the transmission period is within a predetermined transmission period range, i.e., the reception interval satisfies the transmission period condition defined in the period rule information, and the data for the determination is acquired by the timer, which includes the received data frame period holding unit, and the data frame reception history holding unit, and to determine whether the data is within a predetermined transmission period range when the difference between the previous and current receipt time of a data frame identified by a message ID  is greater than or equal to a value obtained by subtracting the margin from the transmission period determined for the message ID of the received data frame and is less than or equal to a value obtained by adding the margin to the transmission period.  
 
Regarding claim 14:  Kishikawa discloses the extracting method according to claim 12, comprising extracting the predetermined-value sequence by using a directed graph in which each of the predetermined values in the time-series period is represented by a vertex and a sequence of the plurality of  predetermined values is represented by an edge (Kishikawa, see paragraphs [0087], FIG. 5, to represent the data structure in-vehicle network, the binary graph of FIG. 1 is the best approach to represent in-vehicle data frame,   there is data generation rule for each message identified by an ID, and this data is stored in memory, when an ECU  sends a plurality of types of data frame (a type of data frame identified by the message ID), for example, a data frame indicating the state of a power window switch see FIG. 1, and in FIG. 5, the transmission period of a data frame that is periodically sent from the ECU with a message ID of 0x100 is 50 ms, and the transmission period of a data frame having a message ID of 0x200 is 100 ms, and the transmission period of a data frame having a message ID of 0x300 is 70 ms, and see paragraph[0089], FIG.6, the received data frame period holding unit stores the period rule information, which indicates a correspondence between a predetermined transmission period for each of the message IDs of the data frames received by an ECU and a margin indicating an allowable range used for the data frame reception period to be determined to satisfy the transmission period condition (that is, to be the same as the valid transmission period), for example, in FIG. 6,  the notion of a  margin is illustrated  for all  message IDs, for example,  for message ID 0x100  the margin equal to 1, and t the transmission period condition is satisfied if the transmission period for the data frame having a message ID of 0x100 is in the range between 49 ms and 51 ms (inclusive), all valid reception time for message 0x100 may be at an interval of 49, 50, or 51 ms).

Regarding claim 15:  Kishikawa discloses  the non-transitory computer readable storage medium according to claim 6, the extraction program causing the computer to execute: setting a plurality of time-series periods from the predetermined-value set, based on a number of the plurality of  predetermined values included in the predetermined-value set, and; extracting the predetermined-value sequence being common to the plurality of time-series periods ( Kishikawa, see paragraphs [0087], FIG. 5, for example, a data frame indicating the state of a power window switch see FIG. 1, and in FIG. 5, the transmission period or time series of a data frame that is periodically sent from the ECU with a message ID of 0x100 is 50 ms, and the transmission period of a data frame having a message ID of 0x200 is 100 ms, and the transmission period of a data frame having a message ID of 0x300 is 70 ms, and see paragraph[0089], FIG.6, the received data frame period holding unit stores the period rule information, which indicates a correspondence between a predetermined transmission period for each of the message IDs of the data frames received by an ECU and a margin indicating an allowable range used for the data frame reception period to be determined to satisfy the transmission period condition (that is, to be the same as the valid transmission period), for example, in FIG. 6, the transmission period of the data frame having a message ID of 0x100 is 50 ms, the transmission period of the data frame having a message ID of 0x200 is 100 ms, and the transmission period of the data frame having a message ID of 0x300 is 70 ms,  in the example illustrated in FIG. 6, the margin is 1 ms for all the message IDs, and since the margin is 1 ms, the fraudulent data frame determination unit 104 of the ECU 100b determines that the transmission period condition is satisfied if the transmission period for the data frame having a message ID of 0x100 is in the range between 49 ms and 51 ms (inclusive), and see paragraph[0090:, FIG. 7,  data frame reception history holding unit stores a list of the message IDs of data frames periodically and normally received, the latest time (the previous receipt time) at which a periodical data frame having a message ID of 0x100 is received is 200 ms., the previous receipt time at which a periodical data frame having a message ID of 0x200 is received is 220 ms, and the previous receipt time at which a periodical data frame having a message ID of 0x300 is received is 230 ms, the information in FIG. 7 may be used to determine the interval of time that should be received and an acceptable margin ).  

Regarding claim 16:  Kishikawa discloses   the non-transitory computer readable storage medium according to claim 6, wherein the predetermined value is an integer being an abstraction of a combination of a message ID and data of a message, a destination and data, a command and data, or two pieces of data, or an identifier identifying a message ( Kishikawa, see paragraph [0104], if the data frame includes a message ID to be received by a particular ECU, the ECU then determines whether a reception is within a transmission period range, i.e., a fraudulent data frame determination unit of the ECU determines whether the reception interval of the received data frame and the transmission period is within a predetermined transmission period range, i.e., the reception interval satisfies the transmission period condition defined in the period rule information, and the data for the determination is acquired by the timer, which includes the received data frame period holding unit, and the data frame reception history holding unit, and to determine whether the data is within a predetermined transmission period range when the difference between the previous and current receipt time of a data frame identified by a message ID  is greater than or equal to a value obtained by subtracting the margin from the transmission period determined for the message ID of the received data frame and is less than or equal to a value obtained by adding the margin to the transmission period   ).  

Regarding claim 17:  Kishikawa discloses   the non-transitory computer readable storage medium according to claim 15, the extraction program causing the computer to execute: extracting the predetermined-value sequence by using a directed graph in which each of  the  plurality of predetermined values in the time-series period is represented by a vertex and a sequence of the plurality of  predetermined values is represented by an edge Kishikawa, see paragraphs [0087], FIG. 5, instead of directed graph a binary tree representation explains there scenario  as follows: see FIG. 1,  there is data generation rule for each message identified by an ID, and this data is stored in memory, when an ECU  sends a plurality of types of data frame (a type of data frame identified by the message ID), for example, a data frame indicating the state of a power window switch see FIG. 1, and in FIG. 5, the transmission period or time series of a data frame that is periodically sent from the ECU with a message ID of 0x100 is 50 ms( time series), and the transmission period of a data frame having a message ID of 0x200 is 100 ms, and the transmission period of a data frame having a message ID of 0x300 is 70 ms, and see paragraph[0089:, FIG.6, The received data frame period holding unit stores the period rule information, which indicates a correspondence between a predetermined transmission period for each of the message IDs of the data frames received by an ECU and a margin indicating an allowable range used for the data frame reception period to be determined to satisfy the transmission period condition (that is, to be the same as the valid transmission period), for example, in FIG. 6, the transmission period of the data frame having a message ID of 0x100 is 50 ms, the transmission period of the data frame having a message ID of 0x200 is 100 ms, and the transmission period of the data frame having a message ID of 0x300 is 70 ms).

Response to Arguments


Applicant argues  claim 1 amended to recite  generate a predetermined-value set comprising a plurality of predetermined values each appearing at a same 



Examiner respectfully disagrees with the remark made above by applicant for the following reasons: First the interpretation that a plurality of message received in the same interval means the message is received periodically at give transmission period plus-minus the  margin value for the message, i.e., for example it is predetermined that  message ID of 0x200 is received  every  220 ms, (note: the message ID used to identify the arrival interval of the message Kishikawa, see paragraphs [0087]), there also a margin that is predefined for the message ID 0x220 see paragraph [0089]) and let us say that the margin for message ID 0x220 is two (2), the message with an 0x220 is received every 220±2 ms. Also an message ID does not represent specific message ID but it represents source and destination plurality, and in view of the this, reconsideration and allowance of this application are not believed to be in order. 
 Examiner response is summarized as follows: since CAN protocol does not have  identifiers indicating the destination address and the sender address, the destination address is  the message number, i.e., all messages from the same source have the same ID and use the same interval for transmission, therefore, a plurality of message use the same interval. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBEBE A ASEFA whose telephone number is (571)270-3013.  The examiner can normally be reached on Monday-Friday 8:00 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh whose telephone number is (571)272-3795 can be reached on Monday-Friday 8:00 AM to 5 PM.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


/Debebe Asefa/
Examiner, Art Unit 2476



/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477